--------------------------------------------------------------------------------

 
EXHIBIT 10.1

CONSULTING AGREEMENT
 


 
THIS CONSULTING AGREEMENT, effective July 28, 2006, is entered into by and
between Hydrogen Power International, Inc. (the “Company”) and Boston Financial
Partners (“Consultant”).
 
WHEREAS, Consultant has provided valuable consulting services to the Company
relating to merger and acquisition activities in connection with the Company’s
acquisition of Hydrogen Power, Inc. (“HPI”) and continues to provide general
strategic corporate advice to the Company; and
 
WHEREAS, the Consultant and the Company have negotiated certain terms and
conditions regarding the Consultant’s services and desire to enter into this
Agreement under those terms and conditions, which are set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, it is
hereby agreed as follows:
 
1. Service. Consultant agrees to provide such strategic corporate advice
(including without limitation relating to potential mergers, acquisitions and
disposition), as may be reasonably requested by Company from time to time during
the term of this Agreement.
 
2. Term of Agreement. This Agreement shall terminate one year from the date
hereof, provided that Company may terminate this Agreement at any time for any
or no reason upon thirty (30) days advance written notice.
 
3. Compensation. In consideration for the Consultant’s services under this
Agreement, the Company will issue to the Consultant 300,000 unregistered shares
of the Company’s $0.01 par value common stock (the “Securities”) as follows:
 
150,000 shares upon execution of this Agreement;
75,000 shares on September 30, 2006; and
75,000 shares on December 31, 2006.


 
4. Consultant Representations and Warranties. By executing and delivering this
Agreement, the Consultant acknowledges, warrants and represents to the Company
as follows:
 
a. The Consultant has obtained and reviewed (i) the Company’s latest Annual and
Quarterly Reports on Form 10-K and 10-Q, respectively and any other documents
specifically requested by the Consultant (all such documents are collectively
referred to hereinafter as the “Disclosure Documents”).
 
b. The Consultant has, either alone or with the assistance of a professional
advisor, sufficient knowledge and experience in financial and business matters
that the Consultant believes itself capable of evaluating the merits and risks
of the prospective
 

 
 

--------------------------------------------------------------------------------

 

investment in the Securities and the suitability of an investment in the Company
in light of the Consultant’s financial condition and investment needs, and
legal, tax and accounting matters.
 
c. The Consultant has been given access to full and complete information
regarding the Company and has utilized such access to the Consultant’s
satisfaction for the purpose of obtaining information in addition to, or
verifying information included in, the Disclosure Documents. Particularly, the
Consultant has been given reasonable opportunity to meet with and/or contact
Company representatives for the purpose of asking questions of, and receiving
answers from, such representatives concerning the accuracy of information
provided in the Disclosure Documents.
 
d. The Consultant is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Act”).
 
e. The Consultant has relied upon the advice of the Consultant’s legal counsel
and accountants or other financial advisors with respect to tax and other
considerations relating to the purchase of Securities hereunder. The Consultant
is not relying upon the Company with respect to the economic considerations
involved to make an investment decision in the Securities.
 
f. The Consultant represents and warrants that it is the intent to acquire the
Securities for the account of the Consultant, for investment purposes and not
with a view to resale of the Securities in connection with any distribution
thereof. In order to assure the Company that the Consultant has no present
intention to resell or dispose of the Securities acquired in this offering, the
Consultant further represents and warrants to the Company as follows:
 
(1) The Consultant intends to receive and hold the Securities for the
Consultant’s own account.
 
(2) The Consultant has no contract, undertaking, agreement or arrangement with
any person or entity to sell or otherwise transfer the Securities to any such
person or entity or to have any such person or entity sell the Securities on the
Consultant’s behalf.
 
(3) The Consultant represents and warrants that (i) it was not organized for the
specific purpose of acquiring the Securities, and (ii) this Agreement has been
duly authorized by all necessary action on the part of the Consultant, has been
duly executed by an authorized officer or representative of the Consultant, and
is a legal, valid and binding obligation of the undersigned enforceable in
accordance with its terms.
 
5. Registration Status; Restrictions on Transferability. With respect to the
registration status and transferability of the Securities, the Consultant
understands, acknowledges and agrees that:
 
a. The Securities to be issued in connection with this Agreement have not been
registered under the Act or under applicable state securities laws on the
grounds that they are
 

 
-2-

--------------------------------------------------------------------------------

 

being issued in a transaction (i) involving one knowledgeable investor fully
familiar with the proposed operations of the Company and (ii) not involving a
public offering and that, consequently, such transaction is exempt from the
registration under the Act and applicable state securities laws. The Company
will rely on the Consultant’s representations herein as a basis for the
exemption from the Act’s registration requirements.
 
b. The Securities may not be sold, transferred or otherwise disposed of except
pursuant to an effective registration statement (which the Company is under no
obligation to file) or appropriate exemption from registration under applicable
state law and, as a result, the Consultant may be required to hold the
Securities for an indefinite period of time.
 
c. Certificates representing the Securities will bear a legend substantially in
the following form:
 
The securities represented hereby have not been registered under the Securities
Act of 1933, as amended, or the securities law of any state. Such securities
have been acquired for investment and without a view to their distribution and
may not be sold or otherwise disposed of in the absence of any effective
registration statement for such securities under the Securities Act of 1933, as
amended, and under applicable state securities laws, unless an exemption from
registration is available under applicable securities laws.
 
6. Registration Rights.
 
a. If at any time prior to the expiration of three (3) years from the date
hereof, the Company proposes to register under the 1933 Act (except by a Form
S-4 or Form S-8 Registration Statement or any successor forms thereto and except
for any dividend warrants issued to all stockholders of record) or qualify for a
public distribution under Section 3(b) of the 1933 Act, any of its equity
securities or debt with equity features, it will give written notice to
Consultant of its intention to do so and, on the written request of Consultant
given within five (5) days after receipt of any such notice (which request shall
specify the Securities intended to be sold or disposed of by Consultant and
describe the nature of any proposed sale or other disposition thereof), the
Company will use its best efforts to cause all such Securities to be included in
such registration statement proposed to be filed by the Company; provided,
however, that nothing herein shall prevent the Company from, at any time,
abandoning or delaying any registration. The right of Consultant to include the
Securities in any such registration statement may be subject to approval by
selling securityholders whose securities are being registered in the
registration statement and the Company does not guarantee such approval may be
given. If any registration pursuant to this Section 6(a) is underwritten in
whole or in part, the Company may require that the Securities requested for
inclusion pursuant to this Section 6(a) be included in the underwriting on the
same terms and conditions as the securities otherwise being sold through the
underwriters. If a greater number of Securities is offered for participation in
the proposed offering than in the reasonable opinion of the managing underwriter
of the proposed offering can be accommodated without adversely affecting the
proposed offering, then the amount of Securities proposed to be offered by
Consultants for registration, as well as the number of
 

 
-3-

--------------------------------------------------------------------------------

 

securities of any other selling shareholders participating in the registration,
shall be proportionately reduced to a number deemed satisfactory by the managing
underwriter.
 
b. With respect to each inclusion of securities in a registration statement
pursuant to this Section 6, the Company shall bear the following fees, costs,
and expenses: all registration, filing and NASD fees, printing expenses, fees
and disbursements of counsel and accountants for the Company, fees and
disbursements of counsel for the underwriter or underwriters of such securities
(if the offering is underwritten and the Company is required to bear such fees
and disbursements), all internal expenses, the premiums and other costs of
policies of insurance against liability arising out of the public offering, and
legal fees and disbursements and other expenses of complying with state
securities laws of any jurisdictions in which the securities to be offered are
to be registered or qualified. Fees and disbursements of special counsel and
accountants for the Consultant, underwriting discounts and commissions, and
transfer taxes for Consultant and any other expenses relating to the sale of
securities by the Consultant not expressly included above shall be borne by the
Consultant.
 
7. Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Company’s successors and assigns, all of which are included in
the term the “Company” as it is used in this Agreement; provided, however, that
the Company may assign this Agreement only in connection with a merger,
consolidation, assignment, sale or other disposition of substantially all of its
assets or business. This Agreement is binding upon and inures to the benefit of
the Consultant’s successors, assigns and legal representatives.
 
8. Modification. This Agreement may be modified or amended only by a writing
signed by both the Company and the Consultant.
 
9. Governing Law. The laws of Colorado will govern the validity, construction
and performance of this Agreement. Any legal proceeding related to this
Agreement will be brought in an appropriate Colorado court, and both the Company
and the Consultant hereby consent to the exclusive jurisdiction of that court
for this purpose.
 
10. Construction. Wherever possible, each provision of this Agreement will be
interpreted so that it is valid under the applicable law. If any portion of this
Agreement is to any extent declared invalid by a court of competent jurisdiction
under the applicable law, that provision will remain effective to the extent not
declared invalid. The remainder of this Agreement also will continue to be
valid, and the entire Agreement will continue to be valid in other jurisdictions
 
11. Waivers. No failure or delay by either the Company or the Consultant in
exercising any right or remedy under this Agreement will waive any provision of
the Agreement. Nor will any single or partial exercise by either the Company or
the Consultant of any right or remedy under this Agreement preclude either of
them from otherwise or further exercising these rights or remedies, or any other
rights or remedies granted by and law or any related document.
 
12. Entire Agreement. This Agreement encompasses all agreements between the
parties and supersedes all previous and contemporaneous oral negotiations,
commitments, writings, and understandings between the parties concerning the
matters in this Agreement.
 

 
-4-

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
as of the Effective Date.
 





 
HYDROGEN POWER INTERNATIONAL, INC.
     
By: Henry Fong
 
Its: President
         
BOSTON FINANCIAL PARTNERS
     
By: Thomas Brazil
 
Its: President

 
 
 
-5-
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------